       Case 1:20-cv-00401-HBK Document 27 Filed 08/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JENNIE MARIE LOONEY,                               Case No. 1:20-cv-00401-HBK
12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S MOTION
                                                         FOR ATTORNEY'S FEES AND COSTS
13           v.                                          UNDER THE EQUAL ACCESS TO JUSTICE
                                                         ACT
14    COMMMISSIONER OF SOCIAL
      SECURITY,                                          (Doc. No. 26)
15
                         Defendant.
16

17          Pending before the Court is Plaintiff’s motion for attorney fees filed August 17, 2021.

18   (Doc. No. 26). Plaintiff seeks attorney’s fees in the amount of $8,500.00 under the Equal Access

19   to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Id.).

20          On May 21, 2021, this Court granted the parties’ Stipulation for Voluntary Remand

21   pursuant to Sentence Four of 42 U.S.C. § 405(g) and reversed and remanded the case to the

22   Commissioner for further administrative proceedings. (Doc. No. 24). The Clerk entered

23   judgment in favor of Plaintiff the same day. (Doc. No. 25). Plaintiff, the prevailing party, now

24   requests an award of fees. See 28 U.S.C. § 2412(a) & (d)(1)(A); Fed. R. Civ. P. 54(d)(1); see 28

25   U.S.C. § 1920; cf. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding that a party who

26   wins a sentence-four remand order under 42 U.S.C. § 405(g) is a prevailing party).

27          The Commissioner stipulates to the requested relief. (Doc. No. 26). After issuance of an

28   order awarding EAJA fees and costs, however, the United States Department of the Treasury will
        Case 1:20-cv-00401-HBK Document 27 Filed 08/19/21 Page 2 of 2


 1   determine whether Plaintiff owes a debt to the government. If Plaintiff has no discernable federal

 2   debt, the government will accept Plaintiff’s assignment of EAJA fees and pay the fees directly to

 3   Plaintiff’s counsel.

 4            Accordingly, it is ORDERED:

 5            1. Plaintiff’s motion for attorney’s fees (Doc. No. 26) is GRANTED.

 6            2. Plaintiff is awarded fees in the amount of $8,500.00 (eight thousand five hundred

 7   dollars). Unless the Department of Treasury determines Plaintiff owes a federal debt, the

 8   government must pay the fees to Plaintiff’s counsel in accordance with Plaintiff’s assignment of

 9   fees and subject to the terms of the stipulated motion.

10

11
     Dated:      August 18, 2021
12                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
